Citation Nr: 1718774	
Decision Date: 05/26/17    Archive Date: 06/05/17

DOCKET NO.  12-15 875	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to an initial compensable rating for nephrolithiasis.

2.  Entitlement to an initial compensable rating for a right thumb injury.


REPRESENTATION

Veteran represented by:  Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Gonzalez, Associate Counsel





INTRODUCTION

The Veteran served on active duty from April 1989 to July 1989, November 1996 to March 1997, November 2001 to November 2002, and April 2009 to May 2010, to include service in Iraq and Afghanistan.  The Veteran was awarded a Bronze Star, among other decorations.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a 
May 2011 rating decision from the Department of Veterans (VA) Regional Office (RO) in Denver, Colorado.  

In January 2016 the Board remanded the issues on appeal for additional development and new VA examinations.  The issues have now been returned to the Board for appellate review.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran asserted that his nephrolithiasis, a kidney disorder, and right thumb injury warrant a compensable disability rating.  In May 2013 the Veteran underwent VA examinations to assess the severity of his kidney disorder and right thumb injury.

With respect to the kidney disorder, during the VA examination the examiner noted the Veteran's 2010 diagnosis for ureterolithiasis, a kidney condition, and described the Veteran's medical history of the onset of left flank pain in Afghanistan that lasted four to five hours and occurred every four or five days, was thought to be an ulcer until examination at the Denver VA Medical Center (VAMC) disclosed a five millimeter distal left tureteral stone which the Veteran ultimately passed.  The VA examiner reported that the Veteran did not have renal dysfunction, that the calculi was located in the ureter, and that the Veteran has not had treatment for recurrent stone formation in the kidney, ureter, or bladder.  

To receive a compensable rating for nephrolithiasis the Veteran must suffer from an occasional colic attack.  38 C.F.R. § 4.115b, Diagnostic Code 7509.  The May 2013 VA examiner did not report on the frequency of or even whether or not the Veteran suffered from an occasional colic attack.  

With respect to the right thumb injury, during the VA examination the examiner noted the Veteran's 2004 diagnosis for right thumb ligament tear with reconstruction surgery and reported that he experienced flare-ups when he used a hand drill, that he did not experience limited or painful motion, and had no functional impairment.  The VA examiner reported that the Veteran stated his injury in no way affected his job performance.  He further reported pain without weakness, fatigability or incoordination could minimally limit functional ability during flare-ups such as using a hand drill for more than 15 minutes, but pain without limitation of functional ability remitted after 30 minutes rest.  The examiner further reported that by history there was no limitation of range of motion due to his pain after use.

In October and December 2015 statements the Veteran asserted that his right thumb injury caused him pain in motion, and that the examination results did not reflect the severity of his right thumb condition, particularly during exacerbation.

In January 2016 the Board remanded for new VA examinations.  The record reveals that the Veteran failed to report for his VA examinations, however, the notification letter advising the Veteran of the examinations is not of record.  Furthermore, in a March 2017 appellant brief the Veteran asserted that he did not receive notification of the examinations.  Under the circumstances, the Board finds that the Veteran should be given another opportunity to report for VA examinations to evaluate his disabilities on appeal.

Updated VA treatment records should also be associated with the claims file.  38 U.S.C.A. § 5103A(c) (West 2014).

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims file the Veteran's updated VA treatment records from the Eastern Colorado Healthcare System from June 2013 to present.

If the Veteran has received additional private treatment, he should be afforded an appropriate opportunity to submit those records.  All efforts to obtain this evidence should be documented in the claims file.

2.  Schedule the Veteran for a VA examination to determine the current manifestations and severity of his service-connected nephrolithiasis.  The claims folder should be reviewed by the VA examiner.  All symptomatology associated with the nephrolithiasis should be reported, and in particular, the severity and frequency, if any, of the Veteran's colic attacks.

3.  Schedule the Veteran for a VA examination to determine the current manifestations and severity of his service-connected right thumb injury.  The claims folder should be reviewed by the VA examiner.  Any indicated diagnostic tests and studies must be accomplished, to include range of motion testing.  All symptomatology associated with the right thumb should be reported. 

Range of motion testing should be undertaken for the left and right thumb, to include after repetitive use.  The examiner is to report the range of motion measurements in degrees.  The examiner should consider whether there is likely to be additional range of motion loss due to any of the following: (1) during flare-ups; (2) after repetitive use over time; (3) in weight bearing; and, (4) as a result of pain, weakness, fatigability, or incoordination.  If so, the examiner is asked to describe the additional loss, in degrees, if possible.  In any event, the examiner should fully describe the functional limitations associated with the damaged joint.

If the examiner is unable to conduct any of the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so. 

4.  After completing the above actions, and any other development deemed necessary, the claims must be re-adjudicated.  If any benefit sought on appeal remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran has had an adequate opportunity to respond, the appeal must be returned to the Board for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




